Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-18 are pending in the current application.
2.	This application is a 371 of PCT/EP2019/077307 10/09/2019 and claims priority to EUROPEAN PATENT OFFICE (EPO) 18199890.7 10/11/2018.
Response to Restriction Election
3.	Applicant’s election of group I and the species, Example 3,  in the reply filed on February 3, 2022 is acknowledged.  According to applicants’ representative claims 1-10, 12-14 read on the elected species. The election was made with traverse and the examiner finds the arguments unpersuasive.  One argument is that the requirement is “inconsistent with those applied at the international stage. See PCT Art. 27 (prohibiting countries from requiring national stage applications to “compl[y] with requirements relating to the form or contents of the international application different from or additional to those which are provided for in [the PCT]);” There was no requirement regarding form or content of the application in the restriction/election requirement.  
Applicant also asserts that the International Searching Authority or the International Preliminary Examining Authority has the ability to determine unity of invention at the International Phase, however this does not negate the authority of the corresponding National Patent Office at the National Stage.  All written opinions of PCT applications are nonbinding and a patent does not issue; and the international preliminary examination report (IPER) is nonbinding on the Elected States. See M.P.E.P. § 1878.01, Item V. Findings of foreign patent offices do not obviate applicant’s burden to comply with the relevant patent statutes of the United States. With 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 5-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the synthesis of compounds of Formula II via the process of claim 1 where Y represents halogen, (C1-C4)-alkyl, (C1-C4)-haloalkyl, (C1-C4)-alkoxy, (C1- C4)-haloalkoxy, (C1-C4)-alkylthio, (C1-C4)-haloalkylthio, (C1-C4)-alkylsulfinyl, (C1-C4)-haloalkylsulfinyl, (C1-C4)-alkylsulfonyl, (C1-C4)-haloalkylsulfonyl, SCN, (C1-C4)- alkylcarbonyl, (C1-C4)-haloalkylcarbonyl, (C1-C4)-alkoxycarbonyl, (C1-C4)- haloalkoxycarbonyl, (C1-C4)-alkylaminocarbonyl, di-(C1-C4)- alkylaminocarbonyl, (C1-C4)-haloalkylaminocarbonyl, (C3-C6)-cycloalkylaminocarbonyl, (C1-C4)-alkylaminothiocarbonyl, di-(C1-C4)-alkylaminothiocarbonyl, (C1-C4)-haloalkylaminothiocarbonyl, (C3-C6)-cycloalkylaminothiocarbonyl, (C1-C4)-alkylamino, (C1-C4)-haloalkylamino, di-(C1-C4)-alkylamino, (C3-C6)- cycloalkylamino, (C1-C4)-alkylsulfonylamino, (C1-C4)-alkylcarbonylamino, (C1-C4)- haloalkylcarbonylamino, (C1-C4)-alkylcarbonyl-(C1-C4)-alkylamino, (C1-C4)- haloalkylcarbonyl-(C1-C4)-alkylamino, (C3-C6)-




(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The specification has six examples of reactions of two heteroaryls with zinc bases to deprotonate an imidazole and subsequent reaction with electrophiles. Four of the examples deal with bromination (X-Y or Br-Br), and Example 4 is typical:

    PNG
    media_image1.png
    202
    897
    media_image1.png
    Greyscale

Two others deal with heteroaryl electrophiles (X-Y where Y is heteroaryl, i.e. X = I or I-Heteroaryl), such as example 6:

    PNG
    media_image2.png
    193
    946
    media_image2.png
    Greyscale

This zinc amide base system is remarkable and provides after metalation organozinc reagents compatible with a lot of functional groups. Typically for organometallics like organolithiums an aldehyde, nitrile or a nitro group are not tolerated and can be problematic. (See page 45 of Marc Mosrin “Regio- and Chemoselective Metalations of N-Heterocycles. Applications to the Synthesis of Biologically Active Compounds” Ph. D. thesis 2009 Ludwig-Maximilians-Universität München). “A unique advantage of the zinc base 101 is that very sensitive functional groups such as a nitro group can be tolerated at 25 °C.” (ibid. Page 49). “[S]ensitive electron-poor arenes and heteroarenes are metalated as well using the new base 101.” (ibid Page 51).
	Typically the zinc organometallic  “can be trapped by various electrophiles such as MeSO2SMe, PhSO2SPh, I2, BrCCl2CCl2Br, FCCl2CClF2 and TMSCN leading to the expected products of type 57a-f in 68 - 85% (Scheme 27). The formation of a new carbon-carbon bond is readily performed by a Negishi62 cross-coupling or a Sonogashira63 reaction of in situ generated 2-bromo-4-iodopyrimidine (57c) providing the 4-substituted heterocycles 57g-j in 67 - 81% (Scheme 27).” (ibid Page 27).  Similar electrophiles are disclosed in  Crestey “Regioselective Functionalization of Purine Derivatives at Positions 8 and 6 Using Hindered TMP-Amide Bases of Zn and Mg” SYNTHESIS 2013, 45, 3029–3037.  Electrophiles like ethyl 4-iodobenzoate, or allylbromide, ethyl 2-(bromomethyl)acrylate, 3-bromocyclohexene (after addition of CuCN·2LiCl) (after addition of CuCN·2LiCl) leads to the functionalized products.
 	However cyanogen bromide (X is Br, Y is CN) reacts with organometallics in a different manner, giving the product not of cyanation, but bromination. “Reaction as an Electrophilic 77 bromofluoroarenes,23 3-bromopyridines,78 2,5-dibromopyrroles,79 2-bromoindoles,80 2-bromoimidazolidines,81 6-bromoimidazo[1,2-a]pyridines,82 and 8-bromopurines83,84 have been obtained.” ( Morris, Kovacs and Ohe  “Cyanogen Bromide” e-EROS Encyclopedia of Reagents for Organic Synthesis (2007), Page 5).  Thus the compounds where Y is CN would not be produced by this route.  
	In a similar manner compounds where X is Br or chlorine or iodine and Y is nitro, the nitroyl halide reaction with zinc organometallic is not known.  Only one report in the literature of an aromatic organometallic reacting with nitroyl halide is known see Heuer, “Bildung und Struktur von Bis(2,6-dimethoxyphenyl)nitramin,” Zeitschrift fuer Naturforschung, B: Chemical Sciences (1989), 44(8), 911-16, where 1,3-dimethoxybenzene was reacted with butyl lithium and nitryl chloride giving both mono and di-chlorinated products  and N-(2,6-Dimethoxyphenyl)-2,6-dimethoxy-N-nitrobenzenamine.  The reaction is under the heading on page 912 “Umsetzung von 2,4-Dimethoxyphenyllithium mit Nitrylchlorid”.  No nitro compound corresponding to the reaction of the instant claims occurred where Y is -NO2.
	With regard to using haloamines, where X is halogen and Y is amino, no such reaction is known with heteroaryl organozinc compounds and none is disclosed in the specification however “No reaction occurs between 2-lithio N-methylimidazole and chloramine.66” (Page 7 of Ciganek “ELECTROPHILIC AMINATION OF CARBANIONS, ENOLATES, AND THEIR SURROGATES” Organic Reactions, Vol. 72 2008).  Zincated heteroaryls can be aminated using hydroxylamino benzoates in a zinc variation of the Schverdina-Kotscheschow amination but this is not a claimed embodiment since X is halogen. (Graßl, S.; Chen, Y.-H.; Hamze, C.; Tullmann, 
	The claims are drawn to a diverse array of heteroaryls Q rings embracing rings some of which do not exist, for instance where Q1-Q7 are N this is a tetrazole fused to a tetrazine and is not a reasonable structure and has never been synthesized.  There are only two example Q rings  imidazo[4,5-c]pyridine and imidazo[4,5-c]pyrimidine.

    PNG
    media_image3.png
    107
    169
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    141
    211
    media_image4.png
    Greyscale

It is known that the deprotonation occurs on the most acidic proton as discussed in  Balkenhohl, Moritz; Jangra, Harish; Makarov, Ilya S.; Yang, Shu-Mei; Zipse, Hendrik; et al Angewandte Chemie, International Edition (2020), 59(35), 14992-14999.  The 2-position of N-methylimidazole has a pKa of 33.7 and appears to be the most acidic proton in these two examples shown above.  For some of the additional prophetic rings, this is not the case.  Balkenhohl shows that the ring system in 13b and 13d those of the instant claims where Q1 is CR6, Q2 is N, Q3 is C, Q4 is N, Q5 is N, Q6 is N, Q7 is CH, and where Q1 is CR6, Q2 is N, Q3 is N, Q4 is CR6, Q5 is N, Q6 is C, Q7 is CH, respectively shown below have much more acidic protons that would be deprotonated and metalated over the imidazole:

    PNG
    media_image5.png
    182
    235
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    181
    206
    media_image6.png
    Greyscale

The ring 13d is the embodiment Q10 of claim 2.  As such the expectation is that the reaction of the instant claims would not proceed, but an alternative site would react. 	 
As per the MPEP 2164.01 (a): “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification , at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”   It is very clear that one could not make/use the full scope of this very broad invention that has only 6 examples.   Genetech Inc Vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." 
Objections

5.	Claim 4 is objected to for depending from a rejected base claim, but would be allowable in independent format with all the requisite limitations of the base claim and any intervening claim.


	

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625